Citation Nr: 0413984	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
November 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD.  

A March 2001 Board decision affirmed the denial of the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2001, the 
Court vacated the March 2001 Board decision and remanded the 
appeal to the Board for a new decision.  On July 2003, the 
Board remanded the case to the RO for its initial 
consideration of newly obtained evidence.  The RO's January 
2004 rating action continued to deny entitlement to service 
connection for PTSD.  This matter is now before the Board for 
appellate review.  


REMAND

This case must be remanded to obtain a VA PTSD examination 
and medical opinion.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
case, the evidence includes conflicting medical opinions.  A 
May 1998 VA physician, a November 2002 private social worker, 
and a November 2002 private psychologist opined that the 
veteran's symptoms represented PTSD.  In contrast, a May 1990 
VA physician and a July 1999 VA psychologist opined that the 
veteran's symptoms represented alcohol dependence and a 
personality disorder.  The case must be remanded to determine 
whether the veteran has PTSD and, if so, the probability that 
current PTSD resulted from the veteran's alleged in-service 
stressors or any other in-service event.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  A remand would also 
allow the RO the opportunity to inform the veteran that he 
should provide any evidence in his possession that pertains 
to the claim.  VAOPGCPREC 1-2004 (February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
PTSD examination.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The VA PTSD examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current PTSD, if any, 
and the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that current PTSD resulted from the 
veteran seeing a fellow soldier crushed 
inside an asphalt mixer, Vietnam 
firefights in which the veteran witnessed 
three casualties, the veteran stabbing a 
Vietnamese person while on night patrol, 
or any other in-service event.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49, 
59 (1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




